Citation Nr: 1703869	
Decision Date: 02/08/17    Archive Date: 02/23/17

DOCKET NO.  10-27 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD). 

2. Entitlement to an increased rating for degenerative disc disease L4-5 of the lumbar spine, currently rated as 10 percent disabling from October 19, 2005 to May 15, 2016, and as 20 percent disabling thereafter. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 1973 to December 1982, January 1992 to August 2003, and November 2004 to October 2005. 

These matters come before the Board of Veterans' Appeals (Board) from two rating decisions by Department of Veterans Affairs (VA) Regional Offices (RO). First, an October 2006 rating decision from the RO in Waco, Texas, awarded the Veteran a 10 percent initial rating for lumbosacral strain, effective October 19, 2005. A subsequent June 2016 rating decision increased the Veteran's disability rating to 20 percent for degenerative disc disease L4-5 of the lumbar spine, effective May 16, 2016. Further, a May 2008 rating decision from the RO in Houston, Texas, denied the Veteran's claim for entitlement to service connection for sleep apnea. Jurisdiction of this case currently remains with the RO in Houston, Texas.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

The Veteran is currently seeking entitlement to service connection for sleep apnea and an increased rating for degenerative disc disease of the lumbar spine. Although the Board sincerely regrets the additional delay this may cause, further development is necessary prior to adjudication of these claims.

Specifically, these claims were previously remanded by the Board in February 2016 to allow for additional development. In pertinent part, the RO was instructed to afford the Veteran with new VA examinations to assess the nature and etiology of the relevant disabilities. Thereafter, the RO was instructed to readjudicate the claims and to issue a Supplemental Statement of the Case (SSOC) if either claim remained denied. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the United States Court of Appeals for Veterans Claims Court (Court) or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders); see also D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required).

Although the Veteran underwent new VA examinations in April and May 2016, the Board finds that these examinations are inadequate for the purpose of adjudicating the Veteran's claims. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or to obtain a VA opinion, it must ensure that the examination or opinion is adequate).
 
With regard to the Veteran's sleep apnea claim, the Veteran has proffered two theories of entitlement: direct service connection, such that that his sleep apnea began in service, was caused by service, or is otherwise related to service; and secondary service connection, such that his sleep apnea was caused or aggravated by his service-connected PTSD. An opinion on secondary service connection was previously obtained in October 2014. Regarding direct service connection, in April 2016, a VA examiner opined that the Veteran's sleep apnea was less likely than not incurred in or caused by service, as the claimed condition was not diagnosed until after the Veteran's exit from service. However, the examiner's rationale does not address significant evidence of record tending to indicate a nexus in this case, including the Veteran's September 2005 exit examination noting ongoing problems with loss/lack of sleep, and the Veteran's own testimony regarding the onset of his symptoms during service. See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting that lay evidence is competent with regard to facts perceived through the use of the five senses); see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate or incomplete factual basis). As such, the Board finds that a new VA examination is warranted at this time.

The Board finds that a remand is additionally warranted due to the RO's failure to issue a proper SSOC following readjudication of the Veteran's sleep apnea claim. Although it appears that the claim remained denied following the April 2016 VA examination, a subsequent June 2016 SSOC is silent on this matter. As such, a remand is now warranted such that the requisite SSOC may be issued following readjudication of the Veteran's claim. See Stegall, 11 Vet. App. at 271.

Further, with regard to the Veteran's lumbar spine claim, the Veteran most recently underwent relevant VA examination in May 2016. However, in a subsequent holding, the Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 4.59 (2016) requires that VA examinations include testing for pain on both active and passive motion, in weightbearing and non-weightbearing.  Correia v. McDonald, 28 Vet. App. 158 (2016).  Review of the Veteran's May 2016 examination reveals that said testing was not conducted at that time, as the report does not specify whether the range-of-motion measurements were taken on active motion, on passive motion, on weight-bearing, or on nonweight-bearing. In addition, the examiner did not indicate that he was unable to perform range-of-motion testing on active, passive, weight-bearing, and nonweight-bearing or that such testing was not necessary. Additionally, the examiner did not report whether the Veteran had a history of incapacitating episodes as per relevant diagnostic criteria. Therefore, a remand is now required such that an adequate VA examination, compliant with the standards enunciated above, may be conducted. See Bar, 21 Vet. App. at 312.

Finally, such a remand provides the Veteran with the additional opportunity to identify any private medical treatment he may have received in relation to the claimed disabilities. See Wood v. Derwinski, 1 Vet. App. 190 (1991) (noting that if a veteran wishes help in developing his claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining putative evidence).

On remand, the RO should also associate ongoing pertinent VA treatment reports with the record before the Board. 38 C.F.R. § 3.159(c)(2) (2016).

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the record all VA treatment records for the Veteran dated from February 2016 to the present. All actions to obtain the requested records should be fully documented in the record. If they cannot be located or no such records exist, the Veteran and his representative should be so notified in writing.

2. Contact the Veteran and request that he identify all private providers for his claimed sleep apnea and lower back disabilities. Thereafter, after obtaining any necessary authorization, obtain and associate with the claims file complete records as identified by the Veteran. 

If private records are identified, but not obtained, the RO must notify the Veteran of (1) the identity of the records sought, (2) the steps taken to obtain them, (3) that the claim will be adjudicated based on the evidence available, and (4) that if the records are later obtained, the claim may be readjudicated.

3. Provide the Veteran with a new VA examination to assess the nature and etiology of his claimed sleep apnea. The claims file and a copy of this remand must be made available for review, and the examination report must reflect that review of the claims file occurred.

In particular, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's sleep apnea began in service, was caused by service, or is otherwise related to service. 

In doing so, the examiner is first notified that the Veteran has several periods of active military service, as set forth in the introduction above. Further, the examiner is instructed to specifically address the Veteran's September 2005 exit examination, testimony regarding the onset of his symptoms. 

In formulating the opinion, the examiner is also advised that the term "at least as likely as not" does not mean "within the realm of possibility." Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

"Aggravation" is defined as a permanent worsening beyond the natural progression of the disease or disability.

A complete rationale should be provided for any opinion or conclusion expressed.

4. Schedule the Veteran for a new VA examination to assess the current severity of his service-connected degenerative disc disease L4-5 of the lumbar spine. The claims folder must be provided to the examiner in conjunction with the examination. All pertinent symptomatology and findings must be reported in detail. Any indicated diagnostic tests and studies, must be accomplished. 

All ranges of motion involving degenerative disc disease L4-5 of the lumbar spine should be tested, and the examiner should note if repeated range of motion testing results in additional limitation of motion, or in functional loss, or there is weakened movement, excess fatigability, or incoordination attributable to the Veteran's disability, expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.

Additionally, the examiner should test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing. If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

Furthermore, an opinion must be given as to whether any pain associated with the Veteran's degenerative disc disease L4-5 of the lumbar spine could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss due to pain on use or during flare-ups.

The examiner should also report the total duration of incapacitating episodes during the past 12 months.

5. Readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an SSOC to the Veteran and his representative and provide an appropriate period for response. Thereafter, return the appeal to the Board as warranted.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).




